Citation Nr: 1119487	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-28 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.

3. Entitlement to service connection for cardiac arrhythmia to include as secondary to a service-connected psychiatric disorder.

4. Entitlement to service connection for chronic hypertension to include as secondary to a service-connected psychiatric disorder.

5. Entitlement to service connection for coronary artery disease to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, recurrent tinnitus, cardiac arrhythmia, hypertension and coronary artery disease.  As indicated in the INTRODUCTION above, the instant claims were previously before the Board in August 2010 and remanded for additional development.  Upon review of the expanded claims folder, the Board has determined that additional development is necessary prior to a Board decision.  

In this regard, the Veteran was provided a VA examination in September 2010 with respect to his hearing loss and tinnitus claims.  Following an examination of the Veteran, the VA examiner determined that the Veteran provided inconsistent responses, and therefore the test results are not considered reliable and do not provide an accurate representation of current hearing sensitivities.  The VA examiner then indicated that, due to these inconsistencies, an etiological opinion could not be rendered.  However, the Board notes that, while the current level of the Veteran's asserted hearing loss could not be determined, the Veteran is competent to diagnose tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Furthermore, the Board notes that, when considering the Veteran's lay statements regarding continuity of symptomatology, the lack of contemporaneous medical records may not be the sole basis for determining a layperson is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board finds that a new VA examination is warranted with respect to hearing loss and recurrent tinnitus.

In addition, the Veteran was also provided a VA examination in September 2010 with respect to his cardiac disabilities on appeal.  Specifically, the VA examiner found there is no evidence of cardiac arrhythmia.  Further, the VA examiner opined that hypertension and coronary artery disease were not caused or aggravated by the Veteran's service-connected psychiatric disorders.  In this regard, the VA examiner indicated that, while it is well known that stress can transiently elevate blood pressure, such temporary elevation does not cause or aggravate the underlying condition of hypertension.  The VA examiner further found that "depression and anxiety are not major risk factors for coronary heart disease."  

However, the Board notes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See, e.g., www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  As such, the Board finds an additional opinion is required to address this conflicting evidence of record in the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the Board observes that, in an April 2011 statement, the Veteran claimed for the first time that service connection for hypertension is warranted as directly related to service.  Therefore, on remand, an opinion should be obtained as to whether the Veteran's current hypertension and/or coronary artery disease are directly related to his period of active service.  See generally Barr, supra.

As a final note, the Board observes the September 2010 VA examination report indicates the Veteran does not current suffer from cardiac arrhythmia.  However, an April 2006 statement by Dr. M.H., the Veteran's private physician, indicates he is treating the Veteran for this condition.  However, Dr. M.H. did not include any supporting clinical documentation of a diagnosis of cardiac arrhythmia, to include treatment records.  As such, on remand, these treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The appellant should be requested to complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records relevant to the Veteran's treatment for a cardiac disorder, including cardiac arrhythmia, hypertension and coronary artery disease, to include Dr. M.H. treatment records.  The AOJ should then obtain any relevant treatment records identified by the appellant.

2. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the nature and etiology of any current hearing loss and recurrent tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether any current hearing loss and/or tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service.  A detailed rationale should be provided for all opinions, including a discussion of the Veteran's asserted continuity of symptomatology.

3. Following the above, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his cardiac arrhythmia, hypertension and coronary artery disease.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to:

a. Whether the Veteran currently suffers from cardiac arrhythmia.  In determining whether a diagnosis is warranted, the examiner is requested to consider the April 2006 statement of Dr. M.H. and any supporting private medical records associated with the claims file.

b. Whether the Veteran's cardiac arrhythmia, if diagnosed, hypertension and coronary artery disease is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service.

c. Whether the Veteran's cardiac arrhythmia, if diagnosed, hypertension and coronary artery disease is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), proximately due to his service-connected PTSD and anxiety disorder.

d. Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cardiac arrhythmia, if diagnosed, hypertension and coronary artery disease has been aggravated beyond its natural progression by his service-connected PTSD and anxiety disorder.  A detailed rationale should be provided for all opinions, including a discussion of VA's recognition that some evidence indicates a relationship between PTSD and cardiovascular health (see discussion above at pg. 3).

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



